         Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 1 of 25




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   LEO D. CASERIA, Cal. Bar No. 240323
 3 333 South Hope Street, 43rd Floor
   Los Angeles, California 90071-1422
 4 Telephone: 213.620.1780
   Facsimile: 213.620.1398
 5 E mail       lcaseria@sheppardmullin.com
 6 HELEN C. ECKERT, Cal. Bar No. 240531
   JOY O. SIU, Cal. Bar No. 307610
 7 Four Embarcadero Center, 17th Floor
   San Francisco, CA 94111
 8 Telephone: 415.434.9100
   Facsimile: 415.434.3947
 9 E-mail:     heckert@sheppardmullin.com
               jsiu@sheppardmullin.com
10
   Attorneys for Plaintiff
11 CALPORTLAND COMPANY
12
13                                  UNITED STATES DISTRICT COURT
14                              CENTRAL DISTRICT OF CALIFORNIA
15                           WESTERN DIVISION JUDICIAL DISTRICT
16
17
18
19 CALPORTLAND COMPANY                            Case No.
20                     Plaintiff,                 JURY TRIAL DEMANDED
21            v.
                                                  COMPLAINT FOR VIOLATIONS
22 BNSF RAILWAY COMPANY; CSX                      OF SECTION 1 OF THE SHERMAN
   TRANSPORTATION, INC.;                          ANTITRUST ACT
23 NORFOLK SOUTHERN RAILWAY
   COMPANY; UNION PACIFIC
24 RAILROAD COMPANY
25                     Defendants.
26
27
28

     SMRH:4838-8494-2773                                                 COMPLAINT
         Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 2 of 25




 1                         COMPLAINT AND DEMAND FOR JURY TRIAL
 2           Plaintiff CalPortland Company (“Plaintiff” or “CalPortland”) files this
 3 Complaint under the antitrust laws of the United States against Defendants BNSF
 4 Railway Company (“BNSF”), CSX Transportation, Inc. (“CSX”), Norfolk Southern
 5 Railway Company (“NS”), Union Pacific Railroad Company (“UP”) (collectively,
 6 “Defendants”), and alleges as follows:
 7 I.        INTRODUCTION
 8           1.       This is a civil antitrust action against Defendant railroads and their co-
 9 conspirators for violating Section 1 of the Sherman Act, 15 U.S.C. § 1. Plaintiff
10 purchased rate-unregulated1 freight from one or more of the Defendant railroads and
11 was assessed a rail fuel surcharge by one or more of the Defendant railroads.
12 Defendants engaged in a price-fixing conspiracy to coordinate their rail fuel
13 surcharge programs as a mechanism for imposing supra-competitive total price
14 increases on their shipping customers beginning no later than July 1, 2003 and
15 continuing until at least December 31, 2008. As a result of this unlawful
16 conspiracy, Plaintiff seeks damages against Defendants, jointly and severally, as
17 provided in Section 4 of the Clayton Act, 15 U.S.C. § 15, injunctive relief, and such
18 other relief as provided by law.
19           2.       Defendants conspired to use rail fuel surcharges, which were added to
20 customers’ total bills, as a means to fix, raise, maintain, and/or stabilize prices of rail
21 freight transportation services sold in the United States.
22           3.       The total freight price for a shipping customer is called the “all-in rate.”
23 This rate consists of a base rate and a fuel surcharge applied as some percentage of
24 the base rate. The base rate is calculated according to fixed costs such as the cost of
25 organizing a particular shipment, the cost to build and maintain tracks and other
26
             1
27         “Rate-unregulated” refers to rail freight transportation services in which the
   rates are set by private contracts or through other means exempt from rate regulation
28 under federal law.

                                                   -1-
     SMRH:4838-8494-2773                                                               COMPLAINT
         Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 3 of 25




 1 structures, and the railroad’s markup of price over costs. A rail fuel surcharge is a
 2 separately identified fee that is charged by the railroads for the agreed-upon
 3 transportation, supposedly to compensate the railroads for increases in the cost of
 4 fuel. Defendants imposed the rail fuel surcharge as a percentage multiplier of the
 5 base rates. These surcharges raised rates beyond the real increased costs of fuel,
 6 which allowed Defendants to collect billions of dollars of additional profits during
 7 the conspiracy at the expense of Plaintiff and other shippers.
 8           4.       An independent study commissioned by the American Chemistry
 9 Council found that through their fuel surcharge programs, Defendants generated
10 revenues from customers that far exceeded their actual increase in fuel costs. From
11 2003 to the first quarter of 2007, the study found that railroads collected $11.66
12 billion in fuel surcharge revenue while costs in fuel rose by only $5.26 billion.
13 Defendants used their fuel surcharge programs, which were the result of an unlawful
14 agreement, to generate revenue.
15           5.       For example, BNSF’s annual fuel surcharge revenue increased from
16 about $110.5 million in 2003 to about $357 million, $1.06 billion, and $1.7 billion
17 in 2004, 2005, and 2006, respectively. CSX increased its fuel surcharge revenue
18 from $72 million in 2003 to about $201 million in 2004, $525 million in 2005, and
19 $821 million in 2006. NS and UP reaped similar financial benefits from the
20 conspiracy. NS increased its fuel revenue from about $65 million in 2003 to $184
21 million in 2004, $609 million in 2005, and then $1.14 billion in 2006. UP increased
22 its revenue from fuel surcharges from about $112 million in 2003 to about $330
23 million and $1 billion in 2004 and 2005, respectively. This exponential increase in
24 revenue allowed Defendants to collect billions of dollars of additional profits during
25 the conspiracy.
26           6.       According to an independent study on Railroad Fuel Surcharge
27 practices commissioned by the American Chemistry Council, Defendants
28

                                                -2-
     SMRH:4838-8494-2773                                                        COMPLAINT
         Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 4 of 25




 1 overcharged rail shippers by over $6 billion between 2003 and the first quarter of
 2 2007.
 3           7.       Prior to the conspiracy, fuel surcharges were not always applied. In
 4 order to increase revenue, Defendants devised and implemented a conspiracy to
 5 maintain certain fuel surcharges to the extent they had been applied previously, to
 6 impose certain new fuel surcharges to the extent they had not been applied
 7 previously, and to largely standardize fuel surcharges for most customers.
 8 Defendants implemented this conspiracy through unlawful agreements reached in or
 9 about the spring of 2003.
10           8.       Defendants’ collective conspiracy has been the subject of class action
11 litigation for several years. See In re Rail Freight Fuel Surcharge Antitrust Litig.
12 (Rail Freight), 292 F. Supp. 3d 14 (D.D.C. 2017). While denying class certification,
13 the U.S. District Court for the District of Columbia (“D.C. Court”), noted that the
14 “documentary evidence is strong evidence of conspiracy and class-wide injury.” Id.
15 at 32. That Court found that the “evidence of conspiracy and defendants’ intent to
16 uniformly apply and enforce new, more aggressive fuel surcharges” was
17 “substantial.” Id. at 102. The D.C. Court specifically found that there was
18 “substantial documentary evidence that indicates that defendants (1) created new,
19 aggressive fuel surcharge formulas for carload traffic; (2) intended to apply their
20 fuel surcharge programs as widely as possible to all or virtually all of their
21 customers through new policies; and (3) viewed their fuel surcharge programs as
22 profit centers.” Id. at 103.
23           9.       Prior to 2003, the vast majority of rail freight transportation agreements
24 included rate escalation provisions based on an index called the All-Inclusive Index
25 (“AII”), which weighted a variety of cost factors, including fuel. The AII already
26 permitted full recovery by the railroads of actual fuel cost increases, no matter how
27 large. In 2003, Defendants conspired to cause the Association of American
28 Railroads (“AAR”) (a railroad trade association in which all Defendants were

                                                   -3-
     SMRH:4838-8494-2773                                                             COMPLAINT
         Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 5 of 25




 1 members and active participants) to establish a new cost escalation index which
 2 removed fuel. This paved the way for Defendants to apply separate and artificially
 3 high rail fuel surcharges to many customers as fuel would no longer be covered by
 4 standard rate escalation clauses.
 5           10.      As the D.C. Court noted, “the evidence shows that defendants
 6 employed these fuel surcharges in lockstep” and “sought to apply fuel surcharges to
 7 as many customers as possible.” Rail Freight, 292 F. Supp. 3d at 104. These new
 8 “fuel surcharges” were not tied to the actual cost of fuel and, instead, were
 9 calculated as a percentage increase on the total base rate of freight transportation,
10 allowing the “fuel surcharges” to function as an across-the-board increase on freight
11 prices.
12           8.       The existence of the conspiracy alleged in this Complaint is further
13 supported by the fact that the Surface Transportation Board (which has jurisdiction
14 over only rate-regulated traffic, traffic not at issue in this case) held in a January 25,
15 2007 decision that “a fuel surcharge program that increases all rates by a set
16 percentage stands virtually no prospect of reflecting the actual increase in fuel
17 costs . . . [The railroads’ fuel surcharge program was a] misleading and ultimately
18 unreasonable practice . . . .”
19           9.       As a direct and proximate result of the price fixing conspiracy
20 described in this Complaint, Defendants have restrained competition in the market
21 for rate-unregulated rail freight transportation services and injured Plaintiff.
22 Plaintiff paid a higher price for unregulated rail transportation services than it would
23 have paid absent the conspiracy.
24 II.       PARTIES
25           A.       Plaintiff
26           10.      Plaintiff CalPortland Company (“CalPortland”) is a corporation
27 organized under the laws of the State of California with its principal place of
28 business in Glendora, California. The reference in this Complaint to CalPortland or

                                                  -4-
     SMRH:4838-8494-2773                                                            COMPLAINT
         Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 6 of 25




 1 Plaintiff refers to CalPortland Company and each of its affiliates, subsidiary
 2 companies, predecessors, and any assignors. This includes, but is not limited to,
 3 Glacier Northwest, Inc., Arizona Portland Cement Company, and Riverside Cement
 4 Company. CalPortland (previously known as California Portland Cement Co.) has
 5 been producing, transporting, and selling cement, concrete and/or aggregate in the
 6 Western United States since 1891. During the time period relevant to these
 7 allegations, CalPortland purchased unregulated rail freight transportation services
 8 from one or more of the Defendants, and during this relevant period, one or more of
 9 the Defendants assessed fuel surcharges on CalPortland in connection with that
10 unregulated rail freight transportation service. The prices CalPortland paid to
11 Defendants for unregulated rail freight transportation services on which fuel
12 surcharges were imposed were higher than they would have been absent the alleged
13 conspiracy. CalPortland has therefore been injured in its business and property by
14 reason of Defendants’ antitrust violations.
15           B.       Defendants
16           11.      Defendant BNSF Railway Company (“BNSF”) has its principal place
17 of business at 2650 Lou Menk Drive, Fort Worth, Texas 76131. BNSF is a major
18 freight railroad operating primarily in the western United States. BNSF has railway
19 lines throughout the western United States, and maintains coordinated schedules
20 with other rail carriers to handle freight to and from other parts of the country
21 (including in this District). BNSF is defined to include its managers, officers,
22 employees and agents acting on its behalf. During the time period relevant to
23 Plaintiff’s claims, BNSF: participated in the conspiracy alleged in this Complaint;
24 sold rail transportation services to Plaintiff and others in the United States; and
25 engaged in the unlawful conduct alleged in this Complaint in violation of Section 1
26 of the Sherman Act.
27           12.      Defendant CSX Transportation, Inc. (“CSX”) has its principal place of
28 business at 500 Water Street, Jacksonville, Florida 32202. CSX is a major freight

                                                 -5-
     SMRH:4838-8494-2773                                                          COMPLAINT
         Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 7 of 25




 1 railroad operating primarily in the eastern United States and Canada. CSX has
 2 railway lines throughout the eastern United States, and maintains coordinated
 3 schedules with other rail carriers to handle freight to and from other parts of the
 4 country (including in this District). CSX is defined to include its managers, officers,
 5 employees and agents acting on its behalf. During the time period relevant to
 6 Plaintiff’s claims, CSX: participated in the conspiracy alleged in this Complaint;
 7 sold rail transportation services to Plaintiff and others in the United States; and
 8 engaged in the unlawful conduct alleged in this Complaint in violation of Section 1
 9 of the Sherman Act.
10           13.      Defendant Norfolk Southern Railway Company (“NS”) has its
11 principal place of business at Three Commercial Place, Norfolk, Virginia 23510.
12 NS is a major freight railroad that operates primarily in the eastern part of the
13 United States. NS has railway lines throughout the eastern United States, and
14 maintains coordinated schedules with other rail carriers to handle freight to and from
15 other parts of the country (including in this District). NS is defined to include its
16 managers, officers, employees and agents acting on its behalf. During the time
17 period relevant to Plaintiff’s claims, NS: participated in the conspiracy alleged in
18 this Complaint; sold rail transportation services to Plaintiff and others in the United
19 States; and engaged in the unlawful conduct alleged in this Complaint in violation of
20 Section 1 of the Sherman Act.
21           14.      Defendant Union Pacific Railroad Company (“UP”) has its principal
22 place of business at 1400 Douglas Street, Omaha, Nebraska 68179. UP is a major
23 freight railroad operating primarily in the western United States. UP has railway
24 lines throughout the western United States, and maintains coordinated schedules
25 with other rail carriers to handle freight to and from other parts of the country
26 (including in this District). UP is defined to include its managers, officers,
27 employees and agents acting on its behalf. During the time period relevant to
28 Plaintiff’s claims, UP: participated in the conspiracy alleged in this Complaint; sold

                                                -6-
     SMRH:4838-8494-2773                                                         COMPLAINT
         Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 8 of 25




 1 rail transportation services to Plaintiff and others in the United States; and engaged
 2 in the unlawful conduct alleged in this Complaint in violation of Section 1 of the
 3 Sherman Act.
 4           C.       Co-Conspirators and Agents
 5           15.      Other entities and individuals not named as Defendants combined,
 6 conspired, or agreed with Defendants and committed acts in furtherance of the
 7 unlawful conspiracy alleged in this Complaint.
 8           16.      Plaintiff reserves the right to amend this Complaint based on discovery
 9 in this case to allege the identities of co-conspirators as they are discovered.
10           17.      At all times relevant to the allegations in this Complaint, other persons,
11 firms and corporations–referred to as “co-conspirators,” the identities of which are
12 presently unknown–have willingly conspired with Defendants in their unlawful
13 scheme as described in this Complaint.
14           18.      The acts alleged in this Complaint that were done by each Defendant or
15 coconspirator were fully authorized by each of the Defendants and co-conspirators,
16 or were ordered or committed by duly authorized officers, managers, agents,
17 employees or representatives of each Defendant or co-conspirator while actively
18 engaged in the management, direction, or control of its affairs for that Defendant or
19 co-conspirator.
20 III.      VENUE AND JURISDICTION
21           19.      This civil antitrust action arises under Section 1 of the Sherman Act, 15
22 U.S.C. § 1, for treble damages and reasonable attorneys’ fees and costs pursuant to
23 Section 4 of the Clayton Act, 15 U.S.C. § 15(a).
24           20.      This Court has subject matter jurisdiction over this action pursuant to
25 28 U.S.C. §§ 1331 & 1337.
26           21.      Venue is proper in this judicial district pursuant to 15 U.S.C. §15(a)
27 and 22 and 28 U.S.C. § 1391, because during the time period relevant to these
28 allegations, one or more of the Defendants resided, transacted business, were found,

                                                   -7-
     SMRH:4838-8494-2773                                                             COMPLAINT
         Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 9 of 25




 1 or had agents in this District, and a substantial part of the events giving rise to
 2 Plaintiff’s claims occurred and a substantial portion of the affected interstate trade
 3 and commerce described below has been carried out in this District.
 4           22.      This Court has personal jurisdiction over each Defendant because,
 5 among other reasons, each: (a) transacted business in this District; (b) directly or
 6 indirectly sold and delivered rail transportation services in this District; (c) has
 7 substantial aggregate contacts within this District; and/or (d) engaged in an illegal
 8 price-fixing conspiracy that was directed at, and had the intended effect of causing
 9 injury to, persons and entities residing in, located in, or doing business in this
10 District.
11 IV.       TRADE AND COMMERCE
12           23.      During the time period relevant to Plaintiff’s claims, i.e., the time
13 period relevant to these allegations, Defendants accounted for over 90% of all rail
14 shipments within the United States. The activities of Defendants and their co-
15 conspirators were within the flow of, and substantially affected interstate commerce.
16 During the relevant time period, Defendants sold and carried out rail shipments in a
17 continuous and uninterrupted flow of interstate commerce to shippers and customers
18 throughout the United States. Each Defendant and their co-conspirators used
19 instrumentalities of interstate commerce to sell and market rail freight transportation
20 services.
21           24.      The unlawful activities of Defendants have had a direct, substantial,
22 and reasonably foreseeable effect on interstate commerce. The effect of Defendants
23 and/or their co-conspirators’ anticompetitive conduct as alleged in this Complaint on
24 United States commerce gives rise to Plaintiff’s claims.
25 V.        INDUSTRY BACKGROUND
26           25.      Congress deregulated the railroad industry with passage of the Staggers
27 Rail Act of 1980 (“Staggers Act”). Prior to the Staggers Act, the Interstate
28 Commerce Commission (“ICC”), heavily regulated the Railroad Industry. Prior to

                                                   -8-
     SMRH:4838-8494-2773                                                              COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 10 of 25




 1 1980, railroads could apply to the ICC for across-the-board rate increases, which
 2 could be lawfully implemented on a collective basis.
 3           26.      Today, by contrast, more than 75% of all rail shipments move under
 4 private transportation contracts that are not rate-regulated or that otherwise are
 5 exempt from rate regulation. For this rate-unregulated traffic, the railroads cannot
 6 turn to an agency to obtain across-the-board increases in freight rates and cannot
 7 lawfully collude to set those rates.
 8           27.      Currently, the railroad industry is highly concentrated. The four
 9 Defendants – BNSF, CSX, NS, and UP – control about 90% of all rail freight track
10 miles.
11           28.      While the purpose of deregulation of the railroad industry was to
12 promote competition and lower rates for shippers (such as the Plaintiff in this case),
13 the opposite occurred – faced with declining profits, the railroads sought to charge
14 supra-competitive prices, yielding billions in unlawful profits for themselves.
15 VI.       THE PRE-CONSPIRACY PERIOD
16           29.      By the early 2000s, the railroad industry had consolidated to the point
17 where further mergers were unlikely if not impossible. In March 2000, in response
18 to a proposed merger between Defendant BNSF and Canadian National Railway
19 Co., the U.S. government’s Surface Transportation Board (the successor to the
20 Interstate Commerce Commission) imposed a moratorium on new mergers. The
21 Surface Transportation Board then promulgated more standards for merger review,
22 effectively cutting off further consolidation as an avenue for revenue growth.
23           30.      Defendants had difficulty imposing fuel surcharges prior to the
24 conspiracy, and to the extent they were able to impose them, found it difficult to
25 maintain or realize additional revenue from them. As BNSF noted in a 2002
26 internal report, “our rail competitors do not [use fuel surcharges,] and we therefore
27 are hard pressed to achieve it.” See Rail Freight, 292 F. Supp. 3d. at 103. In a
28 January 2003 memo, BNSF’s then-Chief Marketing Officer Chuck Schultz noted

                                                  -9-
     SMRH:4838-8494-2773                                                            COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 11 of 25




 1 that “any increase in fuel surcharges would result in a decrease in prices of the same
 2 amount in order to remain competitive.” Id. at 104.
 3           31.      BNSF’s Executive Vice President/Chief Marketing Officer stated that
 4 BNSF’s fuel surcharge participation rates in January 2003 were “low . . . [in the] 25
 5 to 30 percent range.” Opinion at 136, In re Rail Freight Fuel Surcharge Antitrust
 6 Litig., No. 1:07-mc-00489-PLF-GMH (Oct. 10, 2017). CSX’s Executive Vice
 7 President of Sales and Marketing noted that “the fuel surcharge revenue [CSX] was
 8 generating prior to the adoption of this new program in March 2003 [i.e. the
 9 conspiratorial program]” was “[l]ow – relatively low to where it needed to be.” Id.
10 The UP CEO also noted that fuel surcharges were rarely implemented prior to the
11 conspiracy: “We had fuel surge [sic] programs in many contracts, but because fuel
12 had not run up, they were never implemented.” Id. at 131. He also noted that fuel
13 surcharges triggered “during the 2000 through 2002 time period never reached
14 significant percentage levels.” Id. at 136.
15           32.      Since the passage of the Staggers Act, railroads had increasingly
16 entered into private freight transportation contracts with their customers that
17 included cost escalation provisions that were tied to the AII, or the Rail Cost
18 Adjustment Factor (“RCAF”). The RCAF was based on the AII. Both indices were
19 published by the AAR, and both indices included fuel as a factor. These indices
20 weighted a number of factors such as, for example, labor, fuel, equipment, rent and
21 interest, so that the actual impact of any particular increases to cost (such as rising
22 fuel increases) would be captured by the index. In other words, any actual increase
23 in fuel costs, no matter how large, would be reflected in these indices and the
24 railroads would be able to recover their fuel costs.
25           33.      In 2003, BNSF, UP, CSX, and NS seized upon fuel as the means to
26 create the type of across-the-board rate increases that the railroads could no longer
27 achieve through a regulatory process. Defendants embarked on and implemented an
28 agreed plan to remove fuel costs from the AII (and thus from the RCAF based on

                                                 -10-
     SMRH:4838-8494-2773                                                            COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 12 of 25




 1 the AII) so that Defendants could apply separate fuel surcharges. Defendants
 2 controlled and dominated the AAR and conspired to cause it to publish the All
 3 Inclusive Index Less Fuel (“AIILF”). This new index no longer weighted fuel
 4 against other cost factors, allowing Defendants to use the separate fuel surcharges to
 5 raise total freight prices by a given percentage—and that is precisely what
 6 Defendants proceeded to do.
 7 VII. THE CONSPIRACY
 8           A.       Defendants Entered into the Unlawful Agreement in the Spring of
 9                    2003
10           34.      From at least the Spring of 2003 and continuing through at least 2008,
11 the top executives at each of the Defendants met regularly at restaurants,
12 recreational facilities and conference facilities under the guise of discussing the
13 railroad industry. Upon information and belief, at these meetings, they reached an
14 unlawful agreement to impose fuel surcharges on customers. Defendants’
15 conspiracy allowed them to maintain fuel surcharges that had been previously
16 imposed, impose new fuel surcharges where they had not been previously imposed,
17 and to standardize fuel surcharges, all of which caused customers to pay artificially
18 inflated fuel surcharges.
19           35.      For example, in March of 2003, CSX and UP were examining their fuel
20 surcharges together. CSX internally proposed changes to its fuel surcharge
21 program. UP’s Chief Marketing Officer Jack Koraleski drafted a revised fuel
22 surcharge recommendation for UP. Class Cert. Tr., 98, In re Rail Freight Fuel
23 Surcharge Antitrust Litig., No. 1:07-mc-00489-PLF-GMH (Oct. 6, 2010) (“Oct. 6,
24 2010 Tr.”). On March 12 and 13, 2003, UP’s Koraleski attended a meeting with
25 CSX; the suggested agenda noted that Koraleski and CSX EVP of Sales and
26 Marketing Clarence Gooden had discussed “fuel surcharge methodology” prior to
27 this meeting. Id. at 98-99.
28

                                                 -11-
     SMRH:4838-8494-2773                                                           COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 13 of 25




 1           36.      On March 20, 2003, within one week of UP’s Koraleski’s meeting with
 2 CSX, CSX abandoned the proposed program it had contemplated earlier in the
 3 month and instead announced a plan that matched Koraleski’s recommendation for
 4 UP. Id. at 99. On March 31, 2003, UP adopted Koraleski’s program. Id.
 5           37.      In another example, during a March 18, 2003 meeting, representatives
 6 of BNSF and NS discussed “the value of synchronization across the big players in
 7 the industry.” Class Cert. Tr., 349-50, In re Rail Freight Fuel Surcharge Antitrust
 8 Litig., No. 1:07-mc-00489-PLF-GMH (Sept. 27, 2016). Not long after, at biannual
 9 meetings of the National Freight Transportation Association, executives of the
10 Defendants met to consider and discuss developments in the railroad industry. The
11 spring 2003 meeting of the National Freight Transportation Association (“NFTA”)
12 occurred from April 2 to 6 at the Wigwam resort in Litchfield Park, Arizona. There,
13 BNSF and NS continued their discussion of synchronizing the industry. BNSF’s
14 and NS’s Chief Marking Officers John Lanigan and Don Seale discussed fuel
15 surcharge programs. Oct. 6, 2010 Tr. at 101. Under the cover of these biannual
16 meetings, Defendants colluded and entered into an unlawful agreement to levy
17 stand-alone fuel surcharges.
18           B.       Pursuant to the Meetings in Early 2003, the Railroads Began to
19                    Coordinate Their Fuel Surcharges in Mid-2003
20           38.      Pursuant to the conspiracy, the Western Railroads (BNSF and UP) tied
21 their fuel surcharge to the U.S. Department of Energy On-Highway Diesel Fuel
22 Price Index (the “HDF Index”), while the Eastern Railroads (CSX and NS) tied their
23 programs to the West Texas Intermediate (“WTI”) index. To the extent they had
24 done so before, they continued to do so, but now, it was done pursuant to conspiracy
25 and not unilateral action.
26           39.      As early as July 2003, the two Western Railroads (BNSF and UP)
27 began to coordinate their fuel surcharges. In general, prior to July 2003, the UP fuel
28 surcharge had been adjusted monthly based on the WTI Index, while the BNSF fuel

                                                -12-
     SMRH:4838-8494-2773                                                         COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 14 of 25




 1 surcharge had been based on the HDF Index. As a result of the unlawful agreement,
 2 the Western Railroads began more widely imposing fuel surcharges at the same time
 3 and in the same amount and in the same way based on the HDF Index.
 4           40.      BNSF and UP agreed to use the HDF Index in virtually the same way.
 5 Whenever the average price of diesel fuel as measured by the HDF Index equaled or
 6 was lower than $1.35 per gallon, no surcharge was applied. When the HDF Index
 7 exceeded this threshold, both BNSF and UP applied a surcharge of 0.5% for every
 8 five-cent increase above the threshold. So, for example, if the HDF Index rose to
 9 $1.55 per gallon, BNSF and UP would apply a surcharge of 2%. In other words, the
10 surcharge would increase 2% for every 20-cent increase in the HDF Index.
11           41.      Not only did BNSF and UP coordinate how they applied the fuel
12 surcharge, but they also coordinated when they would apply the fuel surcharges. As
13 a result of the unlawful agreement, BNSF and UP decided to apply the fuel
14 surcharges to shipments beginning the second month after the month in which there
15 was a change in the HDF Index average price. For example, if the HDF Index
16 average price changed in February, BNSF and UP would announce their new fuel
17 surcharge percentage on March 1, and then apply the surcharge to shipments in
18 April. Defendants published these new fuel surcharges on their websites, which
19 made deviation from the conspiracy pricing readily detectable.
20           42.      The adoption of virtually identical and complex fuel surcharge
21 programs demonstrates that these surcharge programs were the result of a
22 conspiratorial agreement among Defendants rather than independent responses to
23 common market issues such as increasing fuel costs.
24           43.      UP’s decision to use the HDF Index (the same Index used by BNSF) in
25 July 2003 is strong evidence of coordinated conduct because two months earlier, in
26 April 2003, UP had announced changes to its trigger point but did not change the
27 index it was using. The fact that UP switched to the HDF Index in July 2003 and
28

                                                 -13-
     SMRH:4838-8494-2773                                                          COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 15 of 25




 1 began levying identical surcharges to BNSF is further evidence that UP was acting
 2 according to a conspiratorial agreement.
 3           44.      A few months after the Western Railroads announced their coordinated
 4 surcharge programs, the two Eastern Railroads (CSX and NS) began to use the WTI
 5 Index to levy identical surcharges on their customers. This new surcharge program
 6 was the result of the unlawful agreement that Defendants reached in the spring of
 7 2003.
 8           45.      CSX and NS agreed to apply identical surcharges based on the WTI
 9 Index. Whenever the WTI Index exceeded $23 per barrel of crude oil, CSX and
10 NS’s rates were increased by 0.4% for every $1 that the price of WTI oil exceeded
11 $23 per barrel. For example, if the price of WTI oil was $28 per barrel, the fuel
12 surcharge would be 2%. In other words, the fuel surcharge would be adjusted
13 upward by 2% for every $5 increase in WTI average price.
14           46.      Not only did CSX and NS coordinate how they applied the fuel
15 surcharge, but they also coordinated when they would apply the fuel surcharges –
16 two calendar months after the WTI had adjusted, thereby adopting the same
17 schedule that the Western Railroads had adopted. For example, if the WTI Index
18 average price exceeded $23 in February, CSX and NS would assess the applicable
19 fuel surcharges in April. CSX and NS published their fuel surcharges on their
20 website, making deviation from conspiracy pricing readily apparent.
21           47.      This fuel surcharge program was clearly the result of a conspiratorial
22 agreement among Defendants. The programs were too complex and precise to be
23 the result of unilateral action.
24           C.       Defendants Removed an Obstacle to the Conspiracy
25           48.      Defendants BNSF, UP, CSX, and NS agreed in 2003 to remove fuel
26 from the AII and RCAF. This made it easier for Defendants to apply and justify
27 separate rail fuel surcharges as a percentage multiplier on the total base rate for the
28 rail freight transportation, because the AII and RCAF no longer accounted for fuel.

                                                 -14-
     SMRH:4838-8494-2773                                                            COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 16 of 25




 1           49.      AAR board meetings and discussions took place in October and
 2 December 2003. During these meetings, BNSF, CSX, NS and UP reached
 3 agreements and collectively caused the AAR to adopt a new cost escalation index
 4 called the AIILF. This index was virtually identical to the AII except it removed
 5 fuel, thereby opening the door for Defendants to begin assessing separate fuel
 6 surcharges. The underlying decision to create this new index was the result of
 7 Defendants’ coordinated actions and an important step in Defendants’ conspiratorial
 8 plan.
 9           50.      There was no legitimate business justification or natural explanation for
10 the collective action of Defendants to cause the AAR to adopt and publish the AIILF
11 or collectively to adopt rate-based rail fuel surcharges. Such revenue-based fuel
12 surcharges bore no direct relationship to Defendants’ actual increase in fuel costs.
13 The fuel surcharge program was not a cost recovery mechanism, but a revenue
14 enhancement measure. The fuel component of the AII and RCAF would have
15 permitted Defendants to recover all of their increased fuel costs throughout the
16 conspiracy period. Defendants’ motivation in collectively causing the adoption of
17 the AIILF could not have been more accurate or more efficient fuel cost recovery.
18 Defendants’ actions were not independent responses to a common problem of
19 increasing fuel costs. Their motivation in causing the AAR to adopt the AIILF was
20 so that they could more easily use fuel surcharges as profit centers to make more
21 money. Their own statements demonstrate that they were using the fuel surcharge
22 programs (the details of which they agreed to) as revenue generators, not cost
23 recovery mechanisms. For example, an internal BNSF memorandum noted that:
24 “Eastern Railroads [CSX and NS] have a ‘profit center’ with their Fuel Surcharge
25 Programs . . . .” Opinion at 133, In re Rail Freight Fuel Surcharge Antitrust Litig.,
26 No. 1:07-mc-00489-PLF-GMH (Oct. 10, 2017). Additionally, another BNSF
27 employee described the company’s fuel surcharge program as “a revenue
28 maximization program, not protection against fuel prices.” Id. at 134. Similarly, the

                                                 -15-
     SMRH:4838-8494-2773                                                            COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 17 of 25




 1 other companies recognized that the program was solely meant to generate revenue.
 2 In a form 10-K, CSX noted that its “primary components of the revenue gain were
 3 continued yield management and the Company’s fuel surcharge program, which
 4 drove revenue per unit across all major markets.” Id. at 133. NS employees echoed
 5 this sentiment as well: “[I]t seems like all the Merchandise rev/car increases are
 6 coming from fuel surcharges.” Id.
 7           51.      As a result of the concerted action among BNSF, UP, CSX, and NS,
 8 prices of rail fuel surcharges charged to rail shippers and customers like Plaintiff
 9 were raised to or maintained at supracompetitive levels during the conspiracy
10 period.
11           D.       Defendants Began Imposing the New Fuel Surcharges with Few or
12                    No Exceptions
13           52.      Defendants’ conspiratorial restriction of pricing freedom is further
14 evidenced by their policies, which mandated that fuel surcharges be included in all
15 contracts. For example, as of January 2004, BNSF’s pricing guidelines stated:
16 “Every Contract should include a fuel surcharge clause. All new and renewing
17 contract negotiations should have a fuel surcharge as the goal.” Oct. 6, 2010 Tr. at
18 109. NS’s Vice President acknowledged that “there was a policy [at NS] to apply
19 the standard fuel surcharge to as many customers as possible.” Rail Freight, 292 F.
20 Supp. 3d. at 104. A CSX employee noted that “[t]he new price vehicle should
21 incorporate [CSX’s] [fuel surcharge] program.” Opinion at 133, In re Rail Freight
22 Fuel Surcharge Antitrust Litig., No. 1:07-mc-00489-PLF-GMH (Oct. 10, 2017).
23 Internal UP e-mails stated that: “all contracts without fuel language will have fuel
24 language upon renewal. This is a mandate by UP management.” Rail Freight, 292
25 F. Supp. 3d. at 100.
26           53.      As a result of their unlawful agreement, Defendants all strictly followed
27 the conspiracy pricing, refusing to offer any material discounts to shippers. A
28 BNSF employee’s staff meeting notes indicated that BNSF was following the

                                                  -16-
     SMRH:4838-8494-2773                                                             COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 18 of 25




 1 conspiracy pricing. The employee wrote: “[There are] [v]irtually no exceptions” to
 2 fuel surcharge adherence and “business units have done an excellent job in [fuel
 3 surcharge] adherence.” Opinion at 137, In re Rail Freight Fuel Surcharge Antitrust
 4 Litig., No. 1:07-mc-00489-PLF-GMH (Oct. 10, 2017). A CSX executive noted that
 5 his goal was to have “zero exceptions” when applying fuel surcharges to contracts.
 6 Id. In an internal e-mail, an NS employee wrote: “There are relatively few [NS]
 7 publications with no [fuel surcharge] . . . .” Id.
 8           54.      CSX noted in its 10-K filing for the 2005 fiscal year that “As existing
 9 contracts are renewed or new contracts are executed, CSX is increasing the number
10 of contracts which include fuel surcharge mechanisms.” BNSF’s Chief Economist
11 Sam Kyei emailed BNSF’s Chief Marketing Officer John Lanigan and explained
12 that contracts requiring the CEO’s signature “but excluding full fuel surcharge
13 provisions [would] not be signed.” Rail Freight, 292 F. Supp. 3d. at 104. This lack
14 of negotiation aided Defendants in standardizing pricing along the lines of their
15 collusive agreement and made monitoring pricing among the coconspirators easier.
16           55.      This no-exception policy, adopted and followed by all of the
17 Defendants, would not make economic sense in the absence of a conspiracy. As an
18 internal BNSF report from 2005 recognized, the scheme only worked because
19 Defendants adhered to the scheme: “it would only take one competitor to abandon
20 this in an attempt to gain market share to cause this to fall.” Oct. 6, 2010 Tr. at 109.
21           E.       The Fuel Surcharge Percentages Charged by the Railroads Were
22                    Virtually Identical For the Entire Conspiracy and Affected
23                    Intermodal Traffic and Captive Shippers
24           56.      The first chart below shows that the fuel surcharge percentages charged
25 by the Western Railroads (BNSF and UP) varied before the conspiracy but were
26 virtually identical starting in July 2003. The second chart shows that the fuel
27 surcharge percentages charged by the Eastern Railroads (CSX and NS) varied
28 before 2004 but were virtually identical starting in March 2004.

                                                  -17-
     SMRH:4838-8494-2773                                                             COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 19 of 25




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -18-
     SMRH:4838-8494-2773                                                 COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 20 of 25




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19           57.      The foregoing uniform pricing for more than four years is not explained
20 by any legitimate business justification, nor was it a common response to the
21 problem of rising fuel costs. As alleged in this Complaint, any actual fuel cost
22 increases experienced by Defendants would have been covered by the AII.
23           58.      Railroad industry analysts took note of the curious “convergence” in
24 rail fuel surcharge methodologies adopted by the Defendants. One analyst
25 concluded that Defendants’ rail fuel surcharges were “not supported” by fuel cost
26 increases. The analyst stated that she was “puzzled by the fact that the railroads
27 appear to be matching fuel surcharges rather than developing their own pricing
28 initiatives,” and noted that “the way to gain significant market share is to lead the

                                                 -19-
     SMRH:4838-8494-2773                                                           COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 21 of 25




 1 competition rather than following the competition.” John Gallagher, Following the
 2 Competition, TRAFFIC WORLD (July 14, 2003).
 3 VIII. THE SURFACE TRANSPORTATION BOARD DECISION AND THE
 4           HISTORY OF PRIOR CASES
 5           59.      As previously alleged, shippers of both rate-regulated and rate-
 6 unregulated traffic were affected by the artificially high fuel surcharges imposed by
 7 Defendants’ conspiracy. Shippers of rate-regulated traffic complained to the
 8 Surface Transportation Board in 2006. Shippers of rate-unregulated traffic had
 9 similar complaints.
10           60.      In 2006, shippers of rate-unregulated traffic complained that the fuel
11 surcharges imposed on them were unreasonable. The STB instituted a proceeding to
12 inquire into these fuel surcharge practices. The STB proceeding and ultimate
13 decision related only to rate-regulated traffic, not rate-unregulated traffic that is the
14 subject of this Complaint. However, as the fuel surcharges applied to rate-regulated
15 traffic are the same fuel surcharges applied to rate-unregulated traffic, the STB
16 decision further indicates that Defendants entered into an agreement to restrain trade
17 in violation of the antitrust laws.
18           61.      The STB held proceedings in mid-2006 and released an opinion in
19 January 2007, concluding: “[I]t is an unreasonable practice to compute fuel
20 surcharges as a percentage of the base rates. Because railroads rely on differential
21 pricing, under which rates are dependent on factors other than costs, a surcharge that
22 is tied to the level of the base rate, rather than to fuel consumption for the movement
23 to which the surcharge is applied, cannot fairly be described as a cost recovery
24 mechanism. Rather, a fuel surcharge program that increases all rates by a set
25 percentage stands virtually no prospect of reflecting the actual increase in fuel costs
26 for handling the particular traffic to which the surcharge is applied. Two shippers
27 may have traffic with identical fuel costs, but if one starts out with a higher base rate
28 (because for example it has fewer transportation alternatives) it will pay

                                                  -20-
     SMRH:4838-8494-2773                                                            COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 22 of 25




 1 dramatically more in fuel surcharges.” Rail Fuel Surcharges, Ex. Parte No. 661,
 2 2007 WL 201205, at *4 (S.T.B. Jan. 26, 2007). Further, the Court noted that
 3 “imposing rate increases in this manner, when there [was] no real correlation
 4 between the rate increase and the increase in fuel costs for that particular movement
 5 to which the surcharge [was] applied, is a misleading and ultimately unreasonable
 6 practice.” Id. at *4.
 7           62.      While the STB did not prohibit the use of fuel surcharges, it cautioned
 8 the railroads that any surcharge imposed must have “a reasonable nexus to fuel
 9 consumption.” Id at *6.
10           63.      Pursuant to their conspiracy, Defendants applied the same misleading
11 and unreasonable fuel surcharge practices described above to private rail-freight
12 transportation contracts, thus injuring Plaintiff in this case and causing it to pay
13 supra-competitive prices for rail transportation services.
14 IX.       DEFENDANTS’ CONSPIRACY WAS HIGHLY EFFECTIVE
15           64.      As a proximate result of this conspiracy, and during the time period
16 relevant to Plaintiff’s claims, Defendants and co-conspirators charged Plaintiff and
17 others in the United States supra-competitive prices for rail transportation services.
18           65.      As alleged above, Defendants reaped huge profits from the unlawful
19 fuel surcharges.
20           66.      As a result of the unlawful conduct, combination, or conspiracy alleged
21 in this Complaint: (a) the fuel surcharges charged to Plaintiff for unregulated rail
22 freight transportation services have been fixed, maintained, increased, or stabilized
23 at supra-competitive levels; (b) Plaintiff has been deprived of the benefits of free
24 and unrestricted competition in the market for unregulated rail freight transportation
25 services; and (c) competition in establishing prices paid, customers of, and
26 territories for unregulated rail freight transportation has been suppressed, restrained,
27 and/or eliminated.
28

                                                 -21-
     SMRH:4838-8494-2773                                                            COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 23 of 25




 1 X.        DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE
 2           CONSPIRACY
 3           67.      Discovery is necessary to determine the full scope of the conspiracy,
 4 including the time frame and participants. Plaintiff reserves the right to amend or
 5 supplement this Complaint to add other Defendants, claims, time period, or other
 6 allegations based upon discovery and further investigation.
 7                                            COUNT I
 8      Violation of Section 1 of the Sherman Act and Section 4 of the Clayton Act
 9                                    (Against All Defendants)
10           68.      Plaintiff incorporates by reference each of the paragraphs alleged
11 above.
12           69.      Beginning in or about 2003 and continuing in force or effect, or both,
13 through at least 2008, with an effect that continued thereafter, Defendants and their
14 co-conspirators engaged in a continuing agreement, understanding and conspiracy
15 not to compete on the sale of unregulated rail freight transportations services in the
16 United States in unreasonable restraint of trade and commerce in violation of
17 Section 1 of the Sherman Act, 15 U.S.C. § 1.
18           70.      This contract, combination or conspiracy resulted in an agreement,
19 understanding, or concerted action between and among Defendants in furtherance of
20 which Defendants fixed, maintained, increased and/or standardized prices for fuel
21 surcharges for rail freight transportation handled through private contracts and other
22 means exempt from regulation. This contract, combination or conspiracy constitutes
23 a per se violation of trade and is, in any event, an unlawful restraint of trade.
24           71.      Defendants’ contract, combination, agreement, understanding or
25 concerted action occurred within the flow of, and substantially affected, interstate
26 and international commerce. As alleged above, Defendants’ unlawful conduct was
27 carried out through mutual understandings and agreements.
28

                                                 -22-
     SMRH:4838-8494-2773                                                            COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 24 of 25




 1           72.      This contract, combination or conspiracy in restraint of trade has had
 2 the following effects: (a) the fuel surcharges charged to Plaintiff for unregulated rail
 3 freight transportation services have been fixed, increased, maintained and/or
 4 stabilized at supra-competitive levels; (b) Plaintiff has been deprived of the benefits
 5 of free and unrestricted competition in the market for unregulated rail freight
 6 transportation services; and (c) competition in establishing prices paid, customers of,
 7 and territories for unregulated rail freight transportation has been suppressed,
 8 restrained, and/or eliminated.
 9           73.      Plaintiff has been injured in its business or property by reason of
10 Defendants’ antitrust violations in amounts not yet ascertained. Plaintiff’s injury as
11 a purchaser of the unregulated rail freight is an injury of the type the antitrust laws
12 were designed to prevent and flows from that which makes Defendants’ conduct
13 unlawful.
14 XI.       PRAYER FOR RELIEF
15           WHEREFORE, Plaintiff prays for the following relief:
16           A.       That Defendants’ unlawful contract, combination, or conspiracy be
17 adjudged and decreed to be an unreasonable restraint of trade or commerce in
18 violation of Section 1 of the Sherman Act and Section 4 of the Clayton Act;
19           B.       Compensatory damages as provided by law and a judgment against
20 Defendants on behalf of Plaintiff;
21           C.       An order permanently enjoining Defendants from continuing or
22 maintaining their unlawful combination, conspiracy, or agreement;
23           D.       Treble damages as provided by law;
24           E.       Plaintiff’s attorneys’ fees and costs, as provided by law, and;
25           F.       Such other and further relief as the Court may deem just and proper.
26                                         JURY DEMAND
27           Plaintiff demands a trial by jury of all issues so triable.
28

                                                  -23-
     SMRH:4838-8494-2773                                                                COMPLAINT
        Case 1:20-cv-01206-BAH Document 1 Filed 04/21/20 Page 25 of 25




1 Dated: April 21, 2020          Respectfully submitted,
2
3
                                 By                 /s/ Leo D. Caseria
4
                                                    LEO D. CASERIA
5
6                                       Leo D. Caseria (SBN 240323)
                                        lcaseria@sheppardmullin.com
7                                       SHEPPARD, MULLIN, RICHTER &
8                                       HAMPTON LLP
                                        333 South Hope Street, 43rd Floor
9                                       Los Angeles, California 90071-1422
10                                      Telephone: 213-620-1780
                                        Facsimile: 213-620-1398
11
12                                      Helen C. Eckert (SBN 240531)
                                        heckert@sheppardmullin.com
13                                      Joy O. Siu (SBN 307610)
14                                      jsiu@sheppardmullin.com
                                        SHEPPARD, MULLIN, RICHTER &
15                                      HAMPTON LLP
16                                      Four Embarcadero Center, 17th Floor
                                        San Francisco, CA 94111
17                                      Telephone: 415-434-9100
18                                      Facsimile: 415-434-3947
19                                      Attorneys for plaintiff
20                                      CALPORTLAND COMPANY
21
22
23
24
25
26
27
28

                                          -24-
     SMRH:4838-8494-2773                                                 COMPLAINT
